—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered April 3, 2002 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit refusing to obey a direct order, making threats and refusing to double-bunk. The charges arose out of petitioner’s refusal to comply with an order to allow another *871inmate to move into his cell. In addition, petitioner threatened the inmate with physical harm and used racial slurs. Petitioner contends on appeal that the determination of guilt should be annulled because he is not an appropriate candidate for double-bunking due to his mental health problems. This contention is unpersuasive. Even if we were to find merit in petitioner’s argument, he was not at liberty to refuse to obey a direct order (see Matter of Keith v Coombe, 235 AD2d 879, 880). Inmates may not disobey the orders of correction officers even if they consider them to be unauthorized or illegal (see Matter of Ali v Senkowski, 270 AD2d 542, 543, appeal dismissed 95 NY2d 886). Petitioner’s only acceptable course of action was to obey the order and file a grievance (see Matter of Rivera v Smith, 63 NY2d 501, 515-516; Matter, of Rashid v Ketchum, 247 AD2d 670, 671). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.